 



Exhibit 10.2
SECURITY AGREEMENT
     SECURITY AGREEMENT (this agreement, together with all amendments and
restatements, this “Agreement”), dated as of August 23, 2007, made by ___, a ___
(“Grantor”), in favor of Citibank, N.A., as Administrative Agent, as secured
party (Administrative Agent in such capacity, “Secured Party”), for Secured
Party and the benefit of each Secured Creditor.
BACKGROUND.
     Citibank, N.A., as Administrative Agent, the Lenders party thereto, and
[Grantor][Metretek Technologies, Inc., a Delaware corporation (“Borrower”)],
entered into the Credit Agreement dated as of August 23, 2007 (such agreement,
together with all amendments and restatements thereto, the “Credit Agreement”).
     It is the intention of the parties hereto that this Agreement create a
first priority security interest in property of Grantor in favor of Secured
Party for Secured Party and the benefit of Secured Creditors securing the
payment and performance of the Secured Obligations.
     It is a condition precedent to effectiveness of the Credit Agreement that
Grantor shall have executed and delivered this Agreement.
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to induce Secured Creditors to (a) make the
Loans and issue Letters of Credit under the Credit Agreement and to extend other
credit and financial accommodations under the Loan Documents, and (b) make
financial accommodations under Swap Contracts and Cash Management Documents,
Grantor hereby agrees with the Secured Party, for its benefit and the benefit of
Secured Creditors, and each Secured Creditor as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. For purposes of this Agreement:
     “Accession” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
accession (as defined in the UCC), and (whether or not included in that
definition), a good that is physically united with another good in such a manner
that the identity of the original good is not lost.
     “Account” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
account (as defined in the UCC), and (whether or not included in such
definition), a right to payment of a monetary obligation, whether or not earned
by performance for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, and for service rendered or to be rendered,
and all right, title, and interest in any returned property, together with all
rights, titles, securities, and guarantees

1



--------------------------------------------------------------------------------



 



with respect thereto, including any rights to stoppage in transit, replevin,
reclamation, and resales, and all related Liens whether voluntary or
involuntary.
     “Account Grantor” means any Person who is or who may become obligated to
Grantor under, with respect to or on account of an Account.
     “Acquisition Rights” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to each warrant, option, instrument, subscription right, redemption right and
other right (including any instrument or right convertible into an Equity
Interest) to acquire or sell any Equity Interest in any Person.
     “Chattel Paper” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
chattel paper (as defined in the UCC), and (whether or not included in such
definition), a Record or Records that evidence both a monetary obligation and a
security interest in specific Goods, a security interest in specific Goods and
Software used in the Goods, or a lease of specific Goods.
     “Collateral” means all (a) Accounts, (b) Accessions, (c) Chattel Paper,
(d) Collateral Records, (e) Commercial Tort Claims, including but not limited to
the specific Commercial Tort Claims described on Schedule 12, (f) Commodity
Accounts, (g) Commodity Contracts, (h) Deposit Accounts, (i) Documents,
(j) Equipment, (k) Financial Assets, (l) Fixtures, (m) General Intangibles,
(n) Goods, (o) Insurance, (p) Intellectual Property, (q) Instruments,
(r) Inventory, (s) Investment Property, (t) Letters of Credit,
(u) Letter-of-Credit Rights, (v) Licenses, (w) Money, (x) Payment Intangibles,
(y) Permits, (z) Pledged Equity Interest, (aa) Securities, (ab) Securities
Accounts, (ac) Security Entitlements, (ad) Software, (ae) Supporting
Obligations, and (ag) Proceeds.
     “Collateral Records” means books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
     “Commercial Tort Claim” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commercial tort claim (as defined in the UCC), and (whether or not included
in such definition), all claims arising in tort with respect to which the
claimant (a) is an organization, or (b) an individual and the claim (i) arose in
the course of the claimant’s business or profession, and (ii) does not include
damages arising out of personal injury to or the death of an individual.
     “Commodity Account” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity account (as defined in the UCC), and (whether or not included in
such definition), an account maintained by a Commodity Intermediary in which a
Commodity Contract is carried for Grantor.
     “Commodity Contract” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity futures contract, an option on a commodity futures contract, a
commodity option, or any other contract if the contract or option is (a) traded
on or subject to the rules of a board of trade that has been

2



--------------------------------------------------------------------------------



 



designated as a contract market for such a contract pursuant to the federal
commodities Laws, or (b) traded on a foreign commodity board of trade, exchange,
or market, and is carried on the books of a Commodity Intermediary for Grantor.
     “Commodity Intermediary” means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.
     “Copyright License” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by Grantor or which
Grantor otherwise has the right to license, or granting any right to Grantor
under any Copyright now or hereafter owned by any third party, and all rights of
Grantor under any such agreement.
     “Copyrights” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise,
(b) all registrations and applications for registration of any such copyright in
any Governmental Authority, including registrations, recordings, supplemental
registrations, and pending applications for registration in any jurisdiction,
and (c) all rights to use and/or sell any of the foregoing.
     “Deposit Account” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
deposit account (as defined in the UCC), and (whether or not included in such
definition), a demand, time, savings, passbook, or similar account maintained at
a bank (as defined in the UCC).
     “Document” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to a
document (as defined in the UCC), and (whether or not included in such
definition), a document of title, bill of lading, dock warrant, dock receipt,
warehouse receipt, or order for the delivery of Goods.
     “Electronic Chattel Paper” means all right, title, and interest of Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to electronic chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information stored in electronic medium.
     “Entitlement Holder” means a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary. If a Person acquires a Security Entitlement by virtue
of Section 8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
     “Equipment” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
equipment (as defined in the UCC), and (whether or not included in such
definition), all Goods other than Inventory or consumer goods, and all
improvements, accessions, or appurtenances thereto. The term Equipment shall
include Fixtures.

3



--------------------------------------------------------------------------------



 



     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests, other than a net
profits based bonus program solely for the benefit of employees, in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     “Financial Asset” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
financial asset (as defined in the UCC), and (whether or not included in such
definition), (a) a Security, (b) an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment, or (c) any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
financial asset under Article 8 of the Uniform Commercial Code. As the context
requires, “Financial Asset” means either the interest itself or the means by
which a Person’s claim to it is evidenced, including a certificated or
uncertificated Security, a certificate representing a Security, or a Security
Entitlement.
     “Fixtures” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
fixtures (as defined in the UCC), and (whether or not included in such
definition), all Goods that have become so related to particular real property
that an interest in them arises under the real property Law of the state in
which the real property is situated.
     “General Intangible” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a general intangible (as defined in the UCC, and (whether or not included in
such definition), all personal property, including things in action, other than
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Goods, Instruments, Investment Property, Letter-of-Credit Rights, Letters of
Credit, money, and oil, gas or other minerals before extraction.
     “Goods” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to goods
(as defined in the UCC), and (whether or not included in such definition), all
things that are movable when a security interest attaches.
     “Instrument” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
instrument (as defined in the UCC), and (whether or not included in such
definition), a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in ordinary course of business is transferred by
delivery with any necessary endorsement or assignment.

4



--------------------------------------------------------------------------------



 



     “Insurance” means all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof).
     “Intellectual Property” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all intellectual and similar property of every kind and nature, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
     “Inventory” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
inventory (as defined in the UCC), and (whether or not included in such
definition), Goods that (a) are leased by a Person as lessor, (b) are held by a
Person for sale or lease or to be furnished under a contract of service, (c) are
furnished by a Person under a contract of service, or (d) consist of raw
materials, work in process, or materials used or consumed in a business,
including packaging materials, scrap material, manufacturing supplies and spare
parts, and all such Goods that have been returned to or repossessed by or on
behalf of such Person.
     “Investment Property” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to investment property (as defined in the UCC), and (whether or not included in
such definition), a Security (whether certificated or uncertificated), a
Commodity Contract, a Commodity Account, a Security Entitlement, Securities
Account, and Pledged Debt.
     “Letter of Credit” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
letter of credit (as defined in the UCC).
     “Letter-of-Credit Right” means all right, title, and interest of Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a letter-of-credit right (as defined in the UCC), and (whether or not
included in such definition), (a) a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, and (b) the right of a beneficiary to
demand payment or performance under a letter of credit.
     “License” means any Patent License, Trademark License, Copyright License,
or other similar license or sublicense.
     “Money” means “money” as defined in the UCC.
     “Patent License” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by Grantor or which Grantor otherwise has the right to license, is in
existence, or granting to Grantor any right to make, use or sell any invention
on

5



--------------------------------------------------------------------------------



 



which a Patent, now or hereafter owned by any third party, is in existence, and
all rights of Grantor under any such agreement.
     “Patents” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority, all registrations and
recordings thereof, and all applications for letters patent of any Governmental
Authority, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Payment Intangible” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a payment intangible (as defined in the UCC), and (whether or not included in
such definition), a General Intangible under which the Account Grantor’s
principal obligation is a monetary obligation.
     “Permit” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of, registration
or filing with, or report or notice to, any Governmental Authority.
     “Pledged Debt” means all indebtedness owed to Grantor, the instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
     “Pledged Equity Interests” means all Acquisition Rights, Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests; provided, however, notwithstanding anything herein to the contrary,
the amount of pledged Equity Interests of any Foreign Subsidiary shall be
limited to 65% of the issued and outstanding Equity Interests of such Foreign
Subsidiary.
     “Pledged LLC Interests” means, with respect to Grantor, all interests of
Grantor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any interest of
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests; provided, however, notwithstanding anything
herein to the contrary, the amount of pledged limited liability company
interests of any Foreign Subsidiary shall be limited to 65% of the issued and
outstanding limited liability company interests of such Foreign Subsidiary.
     “Pledged Partnership Interests” means, with respect to Grantor, all
interests of Grantor in any general partnership, limited partnership, limited
liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any interest of Grantor on the books
and records of such partnership or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or

6



--------------------------------------------------------------------------------



 



otherwise distributed in respect of or in exchange for any or all of such
partnership interests; provided, however, notwithstanding anything herein to the
contrary, the amount of pledged general partnership, limited partnership,
limited liability partnership or other partnership interests of any Foreign
Subsidiary shall be limited to 65% of the issued and outstanding general
partnership, limited partnership, limited liability partnership or other
partnership interests of such Foreign Subsidiary.
     “Pledged Stock” means, with respect to Grantor, all shares of capital stock
owned by Grantor and the certificates, if any, representing such shares and any
interest of Grantor in the entries on the books of the issuer of such shares or
on the books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares; provided, however, notwithstanding anything herein to the contrary, the
amount of pledged capital stock of any Foreign Subsidiary shall be limited to
65% of the issued and outstanding capital stock of such Foreign Subsidiary;
provided, further, treasury stock of Grantor shall not be Pledged Stock.
     “Pledged Trust Interests” means, with respect to Grantor, all interests of
Grantor in a business trust or other trust and the certificates, if any,
representing such trust interests and any interest of Grantor on the books and
records of such trust or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.
     “Proceeds” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC), and (whether or not included in such
definition), (a) whatever is acquired upon the sale, lease, license, exchange,
or other disposition of the Collateral, (b) whatever is collected on, or
distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) proceeds of Insurance, including insurance payable by reason of
the loss or nonconformity of, defects or infringement of rights in, or damage to
the Collateral, and (f) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.
     “Record” means information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.
     “Release Date” means the date on which (a) all of the Secured Obligations
are fully, indefeasibly, absolutely and unconditionally paid and performed,
(b) the Revolving Commitment, the Term Commitment of each Lender are terminated,
(c) all Letters of Credit have expired, been terminated or secured on terms that
are reasonably satisfactory to L/C Issuer, and (d) all Swap Contracts with
respect to all Swap Obligations have expired, been terminated or secured on
terms that are reasonably satisfactory to the parties to such Swap Contract.
     “Secured Creditor” or “Secured Creditors” means (a) Secured Party,
(b) Administrative Agent, (c) Lenders, (d) any Lender or Affiliate of any Lender
that is a party to any Swap

7



--------------------------------------------------------------------------------



 



Contract (provided that such Lender was a Lender at the time such Swap Contract
was entered into) with Borrower or any Affiliate of Borrower, (e) any Lender or
Affiliate of any Lender that is owed any Cash Management Obligation (provided
that such Lender was a Lender at the time such Cash Management Obligation
arose), and (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document.
     “Securities Account” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account to which a Financial Asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise
rights that comprise the Financial Asset.
     “Securities Intermediary” means (a) a clearing corporation, or (b) a
Person, including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.
     “Security” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
obligations of an issuer or any shares, participations or other interests in an
issuer or in property or an enterprise of an issuer which (a) are represented by
a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) are one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) are, or are of a type, dealt with or traded on
securities exchanges or securities markets or (ii) are a medium for investment
and by their terms expressly provide that they are a security governed by
Article 8 of the UCC.
     “Security Entitlements” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to the rights and property interests as and of an Entitlement Holder with
respect to a Financial Asset.
     “Software” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
software (as defined in the UCC), and (whether or not included in such
definition), a computer program (including both source and object code) and any
supporting information provided in connection with a transaction relating to the
program.
     “Supporting Obligations” means all right, title, and interest of Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a supporting obligation (as defined in the UCC), and whether or not
included in such definition, a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, a
Document, a General Intangible, an Instrument, or Investment Property.
     “Swap Contracts” means each Swap Contract and each related agreement.
     “Tangible Chattel Paper” means all right, title, and interest of Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to tangible chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information that is inscribed on a tangible medium.

8



--------------------------------------------------------------------------------



 



     “Trade Secrets” means all right, title, and interest of Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
trade secrets, all know-how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which Grantor is a party with respect to any of the foregoing.
     “Trademark License” means all right, title, and interest of Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting to any third
party any right to use any Trademark now or hereafter owned by Grantor or which
Grantor otherwise has the right to license, or granting to Grantor any right to
use any Trademark now or hereafter owned by any third party, and all rights of
Grantor under any such agreement.
     “Trademarks” means all right, title, and interest of Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registration and
recording applications filed with any Governmental Authority in connection
therewith, and all extensions or renewals thereof, (b) all goodwill associated
therewith or symbolized thereby, (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill, (d) all rights to use and/or sell any
of the foregoing, and (e) the portion of the business to which each trademark
pertains.
     “UCC” means Chapters 8 and 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York or, where applicable as to specific
items or types of Collateral, any other relevant state.
     1.2. Other Definitional Provisions. Capitalized terms not otherwise defined
herein have the meaning specified in the Credit Agreement, and, to the extent of
any conflict, terms as defined herein shall control (provided, that a more
expansive or explanatory definition shall not be deemed a conflict).
     1.3. Construction. Unless otherwise expressly provided in this Agreement or
the context requires otherwise, (a) the singular shall include the plural, and
vice versa, (b) words of a gender include the other gender, (c) monetary
references are to Dollars, (d) time references are to Dallas time,
(e) references to “Articles,” “Sections,” “Exhibits,” and “Schedules” are to the
Articles, Sections, Exhibits, and Schedules of and to this Agreement,
(f) headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof,
(g) references to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns, that
Person as a debtor-in possession, and any receiver, trustee, liquidator,
conservator, custodian, or similar party appointed for such Person or all or
substantially all of its assets, (h) references to any Law include every
amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or restatement to it made in accordance with the Credit
Agreement and such Loan Document, (j) references to a particular Swap Contract
include each amendment or restatement to it made in

9



--------------------------------------------------------------------------------



 



accordance with such Swap Contract, (k) references to a particular Cash
Management Document includes each amendment or restatement to it made in
accordance with such Cash Management Document, and (l) the inclusion of Proceeds
in the definition of “Collateral” shall not be deemed a consent by Secured Party
or any other Secured Creditor to any sale or other disposition of any Collateral
not otherwise specifically permitted by the terms of the Credit Agreement or
this Agreement. This Agreement is a Loan Document.
ARTICLE II
GRANT OF SECURITY INTEREST
     2.1. Assignment and Grant of Security Interest. As security for the payment
and performance, as the case may be, in full of the Secured Obligations, Grantor
hereby assigns to, and pledges and grants to Secured Party, for it and the
benefit of Secured Creditors, a security interest in the entire right, title,
and interest of Grantor in and to all property (except as otherwise set forth
herein) of Grantor, whether now or hereafter existing, owned, arising or
acquired, including but not limited to all Collateral (provided, the amount of
Equity Interests of any Foreign Subsidiary pledged by Grantor hereunder shall be
limited to 65% of the issued and outstanding Equity Interests of such Foreign
Subsidiary).
     2.2. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain liable with respect to and under all
Collateral, (b) the exercise by Secured Party or any other Secured Creditor of
any of the rights hereunder shall not release Grantor from any of its duties or
obligations with respect to or under any Collateral or under this Agreement, and
(c) neither Secured Party nor any other Secured Creditor shall have any
obligation or liability with respect to or under any Collateral by reason of
this Agreement, nor shall Secured Party or any other Secured Creditor be
obligated to perform any of the obligations or duties of Grantor thereunder or
to take any action to collect or enforce any claim for payment assigned or in
which a security interest is granted hereunder.
     2.3. Delivery of Security and Instrument Collateral. All certificates, if
any, or Instruments constituting or evidencing the Collateral shall be delivered
to and held by or on behalf of Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by undated and
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. If an Event of Default
exists, Secured Party has the right to transfer to or to register in the name of
Secured Party or any of its nominees any or all of such Collateral. Secured
Party shall endeavor to provide Grantor with notice of such transfer and
registration; provided, any failure to provide any such notice shall not impair
any right or action of Secured Party or any Secured Creditor. In addition,
Secured Party has the right, if Secured Party reasonably determines that the
exercise of such right is necessary to protect its rights, at any time to
exchange certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.
     2.4. Agreement With Respect to Collateral. Grantor and Secured Party agree
that to the extent that any of the Collateral may be deemed to be a Fixture as
opposed to Equipment, Inventory, or any other form of Collateral that may be
perfected by the filing of a UCC financing statement, it is the intention of
Grantor, Secured Party and Secured Creditors that such Collateral be deemed to
be Equipment, Inventory, or any other form of Collateral that, to the extent not

10



--------------------------------------------------------------------------------



 



prohibited by Law, may be perfected by the filing of a UCC financing statement
and such Collateral not be deemed to be a Fixture.
     2.5. Future Advances. Grantor acknowledges that the Loan Documents provide
for future advances and financial accommodations and this Agreement secures
performance of such future advances and financial accommodations.
     2.6. Limited Exclusions. (a) Notwithstanding anything herein to the
contrary, in no event shall the security interest granted in Section 2.1(a)
attach to any lease, license, contract, property rights or agreement to which
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in the
abandonment, termination pursuant to the terms of, or a breach or default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Sections 9.406, 9.407, 9.408 or 9.409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law (including
any Grantor Relief Law) or principles of equity); provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified above. So long any property of Grantor is excluded
from the security interest granted in Section 2.1(a) pursuant to the immediately
preceding sentence, such property shall be excluded from the term “Collateral”
for all purposes hereunder.
     (b) The security interest granted in Section 2.1(a) shall not attach to any
(i) equity interest in any Foreign Subsidiary which is not directly owned by
Grantor, or (ii) any treasury stock of Grantor.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties. Grantor represents and warrants to
Secured Party and each Secured Creditor with respect to itself and the
Collateral that:
     (a) This Agreement and the grant of the security interest pursuant to this
Agreement in the Collateral create a valid first priority security interest
(other than such Collateral that would require the execution of a control
agreement for such first priority security interest or the notation of the Lien
in favor of Secured Party on vehicle certificates of title) in favor of Secured
Party for the benefit of Secured Creditors in (i) the Collateral other than
Pledged Equity Interests (subject to Permitted Liens), and (ii) Pledged Equity
Interests, securing the payment and performance of the Secured Obligations. All
filings and other actions necessary to perfect and protect such security
interest and such priority have been duly taken (or will be taken upon Grantor
obtaining rights in Collateral after the date hereof) and, upon the filing of
UCC-1 financing statements for Grantor, in the form delivered by Grantor to
Secured Party on or prior to the date of this Agreement and in the filing
offices listed on Schedule 1, Section (g), and delivery to and continuing
possession by Secured Party of all certificates evidencing the Pledged Equity
Interests (together with undated stock powers executed in blank), if any, all
filings and other actions necessary to perfect and protect such security
interest and such priority have been duly

11



--------------------------------------------------------------------------------



 



taken (or will be taken upon Grantor obtaining rights in Collateral after the
date hereof); subject, however, with respect to Proceeds, to the provisions of
Section 9.315 of the UCC.
     (b) The execution, delivery and performance by Grantor of this Agreement
have been duly authorized by all necessary organizational action, and do not and
will not (i) contravene the terms of any of Grantor’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which Grantor is a party or affecting Grantor or the properties of
Grantor or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which Grantor or its
property is subject; or (C) violate any Law.
     (c) This Agreement has been, and each other Loan Document to which Grantor
is a party, when delivered hereunder, will have been, duly executed and
delivered by Grantor. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of
Grantor, enforceable against Grantor in accordance with its terms, subject as to
enforcement of remedies to any Grantor Relief Laws and to general equitable
principles.
     (d) Grantor has good and indefeasible title to, or a valid leasehold
interest in, all of the Collateral free and clear of any Lien, except for
Permitted Liens. Grantor has not granted a security interest or other Lien in or
made an assignment of any of the Collateral (except for Permitted Liens).
Grantor has neither entered into nor is it or of its property subject to any
agreement limiting the ability of Grantor to grant a Lien in any of the
Collateral, or the ability of Grantor to agree to grant or not grant a Lien in
any of the Collateral. None of the Collateral is consigned Goods, subject to any
agreement of repurchase, or subject to any dispute, defense, or counterclaim. No
effective financing statement or other similar effective document used to
perfect and preserve a security interest or other Lien under the Laws of any
jurisdiction covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed (i) pursuant to this
Agreement or other Loan Document, or (ii) relating to Permitted Liens. Grantor
has not sold any interest in any of its Accounts, Chattel Paper, promissory
notes, or Payment Intangibles, or consigned any of its Goods. No control
agreement in favor of anyone other than Secured Party exists with respect to any
Collateral.
     (e) All of the Pledged Equity Interests have been duly and validly issued,
and the Pledged Stock, if any, is fully paid and nonassessable. None of the
Pledged Equity Interests were issued in violation of the preemptive rights of
any Person or any agreement to which Grantor or the issuer thereof is a party or
the Pledged Equity Interest is subject. All capital contributions required to be
made by the terms of each partnership agreement for each partnership any
interest in which is a Pledged Partnership Interest have been made. All of the
Pledged Equity Interests consisting of certificated securities, if any, have
been delivered to Secured Party. Other than Pledged Partnership Interests and
Pledged LLC Interests constituting General Intangibles, there are no Pledged
Equity Interests other than that represented by certificated securities in the
possession of Secured Party. The Pledged Equity Interests include (i) 100% of
the issued and outstanding Equity Interests of each Domestic Subsidiary of
Grantor, and (ii) 65% of the issued and outstanding capital stock and other
Equity Interests of each first-tier Foreign Subsidiary, if any, of Grantor.
There are no restrictions in any Organization Document governing any Pledged
Equity Interest or any other document related thereto which

12



--------------------------------------------------------------------------------



 



would limit or restrict (i) the grant of a Lien in the Pledged Equity Interests,
(ii) the perfection of such Lien or (iii) the exercise of remedies in respect of
such perfected Lien in the Pledged Equity Interests as contemplated by this
Agreement or (iv) the admission of any transferee of the Collateral as a
shareholder, member, partner or equity holder of the issuer of such Collateral.
The Organization Documents of each issuer which is a partnership or limited
liability company do not provide that any interest in such issuer is a security
governed by Chapter 8 of the UCC and no equity interest of such issuer is
evidenced by a certificate or other instrument. Grantor has delivered to Secured
Party complete and correct copies of all Organization Documents for each issuer
of Collateral. Upon the exercise of remedies in respect of Pledged Partnership
Interests and Pledged LLC Interests, a transferee or assignee of a partnership
interest or membership interest, as the case may be, of such partnership or
limited liability company, as the case may be, shall become a partner or member,
as the case may be, of such partnership or limited liability company, as the
case may be, entitled to participate in the management thereof and, upon the
transfer of the entire interest of Grantor, Grantor ceases to be a partner or
member, as the case may be.
     (f) Schedule 1 states the exact name of Grantor, as such name appears in
its currently effective Organization Documents as filed with the appropriate
authority of the jurisdiction of Grantor’s organization. Schedule 1, Section (a)
states the jurisdiction of organization of Grantor. Grantor is not organized in
more than one jurisdiction. Schedule 1, Section (b) sets forth the current type
of entity of Grantor. Schedule 1, Section (c) states each other entity type,
jurisdiction of organization and name Grantor has had in the past five years,
together with the date of the relevant change. Except as set forth in
Schedule 1, Section (c), Grantor has not changed its identity or type of entity,
jurisdiction of organization or name in any way within the past five years.
Changes in identity or type of entity include mergers, consolidations,
acquisitions (including both equity and asset acquisitions), and any change in
the form, nature, or jurisdiction of organization. Schedules 1 and 2 contain the
information required by this Section as to each acquiree or constituent party to
a merger, consolidation, or acquisition. Schedule 1, Section (d) states all
other names (including trade, assumed, and similar names) used by Grantor or any
of its divisions or other business units at any time during the past five years.
Schedule 1, Section (e) states the Federal Taxpayer Identification Number of
Grantor. Schedule 1, Section (f) states the corporate or other organizational
number of Grantor issued by Grantor’s jurisdiction of organization (or “N/A” if
such jurisdiction does not issue an organizational number for Grantor’s entity
type).
     (g) The chief executive office of Grantor is located at the address stated
on Schedule 2, Section (a). The chief executive officer of Grantor has not been
located at any other address. Schedule 2, Section (b) states all locations where
Grantor maintains originals or copies of all books or records relating to all
Accounts (with each location at which Chattel Paper, if any, is kept being
indicated by an “*”). All Tangible Chattel Paper, promissory notes, and other
Instruments evidencing the Accounts have been delivered and pledged to Secured
Party duly endorsed and accompanied by such duly executed instruments of
transfer or assignment as are necessary for such pledge, to be held as pledged
collateral. Schedule 2, Section (c) states all locations where Grantor maintains
any tangible personal property (including Equipment and Inventory). Schedule 2,
Section (d) states all real property owned or leased by Grantor. Schedule 2,
Section (e) states all the places of business of Grantor or other locations of
Collateral not identified in Schedule 2, Sections 2(a), (b), (c), or (d).
Schedule 2, Section (f) states the

13



--------------------------------------------------------------------------------



 



names and addresses of all Persons other than Grantor who have possession of any
of the Collateral or other property of Grantor.
     (h) All Accounts have been originated by Grantor and all Inventory has been
acquired by Grantor in the ordinary course of business.
     (i) Grantor has exclusive possession and control of the Equipment and
Inventory pledged by it hereunder.
     (j) Schedule 3 is a complete and correct list of all stock, partnership
interests, limited liability company membership interests, or other Equity
Interests in which Grantor has a direct ownership interest. Except as described
on Schedule 3, Grantor does not have any equity investment that represents 50%
or less of the equity of the entity in which such investment was made.
     (k) Schedule 4 is a complete and correct list of all promissory notes and
other instruments evidencing indebtedness held by Grantor, including all
intercompany notes and other instruments between Grantor and each Subsidiary,
and each Subsidiary and each other Subsidiary.
     (l) Schedule 5(a) is a complete and correct list of each Trademark
registration in which Grantor has any interest (whether as owner, licensee, or
otherwise), including the name of the registered owner and the nature of
Grantor’s interest if not owned by Grantor, the registered Trademark, the
Trademark serial and/or registration number, the date of Trademark registration,
and the country or state registering the Trademark.
     (m) Schedule 5(b) is a complete and correct list of each Trademark
application in which Grantor has any interest (whether as owner, licensee, or
otherwise), including the name of the Person applying to be the registered owner
and the nature of Grantor’s interest if Grantor is not the Person applying to be
the registered owner, the applied for Trademark, the Trademark application
serial and/or registration number, the date of Trademark application, and the
country or state with which the Trademark application was filed.
     (n) Schedule 5(c) is a complete and correct list of each Patent in which
Grantor has any interest (whether as owner, licensee, or otherwise), including
the name of the registered owner and the nature of Grantor’s interest if not
owned by Grantor, the Patent number, the date of Patent issuance, and the
country issuing the Patent.
     (o) Schedule 5(d) is a complete and correct list of each Patent application
in which Grantor has any interest (whether as owner, licensee, or otherwise),
including the name of the Person applying to be the registered owner and the
nature of Grantor’s interest if Grantor is not the Person applying to be the
registered owner, the Patent application number, the date of Patent application
filing, and the country with which the Patent application was filed.
     (p) Schedule 5(e) is a complete and correct list of each Copyright
registration in which Grantor has any interest (whether as owner, licensee, or
otherwise), including the name of the registered owner and the nature of
Grantor’s interest if Grantor is not the owner, the title of the work which is
the subject of the registered Copyright, the date of Copyright issuance, the
registration number (if applicable) and the country issuing the Copyright.

14



--------------------------------------------------------------------------------



 



     (q) Schedule 5(f) is a complete and correct list of each Copyright
application in which Grantor has any interest (whether as owner, licensee, or
otherwise), including the name of the Person applying to be the registered owner
and the nature of Grantor’s interest if Grantor is not the Person applying to be
the registered owner, the title of the work which is the subject of the applied
for Copyright, the date of Copyright application, the registration number (if
applicable) and the country with which the Copyright application was filed.
     (r) Schedule 6 is a complete and correct list of all Deposit Accounts
maintained by or in which Grantor has any interest and correctly describes the
bank in which such account is maintained (including the specific branch), the
street address (including the specific branch) and ABA number of such bank, the
account number, and account type.
     (s) Schedule 7 is a complete and correct list of all Securities Accounts in
which Grantor has any interest, including the complete name and identification
number of the account, the jurisdiction the Law of which governs such account,
and the name and street address of the Securities Intermediary maintaining the
account.
     (t) Schedule 8 is a complete and correct list of all Commodity Accounts in
which Grantor has any interest, including the complete name and identification
number of the account, the jurisdiction the Law of which governs such account,
and the name and street address of the Commodity Intermediary maintaining the
account.
     (u) Schedule 9 is a complete and correct list of all letters of credit in
which Grantor has any interest (other than solely as an applicant) and correctly
describes the bank which issued the letter of credit, and the letter of credit’s
number, issue date, expiry, and face amount.
     (v) Except as set forth on Schedule 10, no consent of any other Person and
no authorization, approval or other action by, and no notice to or filing (other
than filings required by the UCC) with, any Governmental Authority is required
(i) for the pledge by Grantor of the Collateral pledged by it hereunder, for the
grant by Grantor of the security interest granted hereby, or for the execution,
delivery, or performance of this Agreement by Grantor, (ii) for the perfection
or maintenance of the pledge, assignment, and security interest created hereby
(including the first priority nature of such pledge, assignment, and security
interest) or (iii) for the enforcement of remedies by Secured Party or any other
Secured Creditor.
     (w) Schedule 11 is a complete and correct list of all insurance policies
owned by Grantor, or for which Grantor is a named insured, additional insured,
loss payee, or beneficiary.
     (x) Schedule 12 is a complete and correct list of all Commercial Tort
Claims in which Grantor has any interest, including the complete case name or
style, the case number, and the court or other Governmental Authority in which
the case is pending.
     (y) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
Secured Party and each Secured Creditor, regardless of any investigation made by
Secured Party or any Secured Creditor or on their behalf and notwithstanding
that Secured Party or any Secured Creditor may have had notice or

15



--------------------------------------------------------------------------------



 



knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Secured Obligation shall remain unpaid
or unsatisfied.
ARTICLE IV
COVENANTS
     4.1. Further Assurances.
     (a) Grantor will, from time to time and at Grantor’s expense, promptly
execute and deliver all further instruments and documents (including the
delivery of certificated securities, if any, and supplements to all schedules),
authenticate and execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be reasonably
necessary, or as Secured Party may reasonably request, in order to perfect and
preserve the pledge, assignment, and security interest granted or purported to
be granted hereby, and take all further action that Secured Party may reasonably
request, in order to perfect and protect any pledge, assignment, or security
interest granted or purported to be granted hereby, and the priority thereof, or
to enable Secured Party to exercise and enforce Secured Party’s and other
Secured Creditors’ rights and remedies hereunder with respect to any Collateral.
     (b) In addition to such other information as shall be specifically provided
for herein, Grantor shall furnish to Secured Party such other information with
respect to Grantor and the Collateral as Secured Party may reasonably request.
     (c) Grantor authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the authentication of Grantor where permitted by Law and
that (i) indicate the Collateral (A) as all assets of Grantor (or words of
similar effect), regardless of whether any particular asset included in the
Collateral is within the scope of UCC Article 9 of the state or such
jurisdiction or whether such assets are included in the Collateral, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by UCC Article 9 of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement,
continuation or amendment, including (A) whether Grantor is an organization, the
type of organization, and any organization identification number issued to
Grantor and, (B) in the case of a financing statement filed as a fixture filing
or indicating Collateral to be as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Grantor
agrees to furnish any such information to Secured Party promptly upon request. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by Law. Grantor ratifies its execution and delivery
of, and the filing of, any financing statement or amendment thereto describing
any of the Collateral which was filed prior to the date of this Agreement.
     (d) Grantor will not, and will not permit any Person to, revise, modify,
amend or restate the Organization Documents of any Person the Equity Interests
in which is Pledged Equity Interests in a manner that adversely affects the
security interest of the Secured Party therein except as permitted by the Loan
Documents, or terminate, cancel, or dissolve any such Person except as permitted
by the Loan Documents.

16



--------------------------------------------------------------------------------



 



     (e) Grantor shall cooperate to determine what may or shall be required to
satisfy the Laws or regulations throughout the world with respect to the
recordation and validation of the license of and Lien in Intellectual Property
as Secured Party may reasonably require, or otherwise to render this Agreement
and the Intellectual Property effective, and shall execute all documents which
may be necessary or desirable to implement this subsection, including registered
user statements or other documents suitable for filing with the appropriate
Governmental Authorities.
     4.2. Place of Perfection; Records; Collection of Accounts, Chattel Paper
and Instruments.
     (a) Grantor shall not change the jurisdiction of its organization from the
jurisdiction specified in Schedule 1, Section (a), its type of entity from the
type of entity specified in Schedule 1, Section (b), its name from the name
specified in Schedule 1, or its organizational identification number from the
organizational number specified in Scheduled 1, Section (f), unless Grantor has
delivered to Secured Party 10 days prior written notice and taken such actions
as Secured Party may reasonably require with respect to such change. Grantor
shall keep its chief executive office at the address specified in Schedule 2,
Section (a), and the office where it keeps its records concerning the Accounts,
and the originals of all Chattel Paper and Instruments, at the address specified
in Schedule 2, Section (b), unless Grantor has delivered to Secured Party
30 days prior written notice and taken such actions as Secured Party may
reasonably require with respect to such change. Grantor will hold and preserve
such records and Chattel Paper and Instruments in a commercially reasonable
manner and will permit representatives of Secured Party at any time (or, if no
Default exists, upon two Business Days prior notice) during normal business
hours to inspect and make abstracts from and copies of such records and Chattel
Paper and Instruments. Grantor shall bear all costs associated with (a) each
inspection that occurs during the existence of a Default or Event of Default,
and (b) one inspection in each calendar year if no Default or Event of Default
exists during such inspection, such costs being part of the Secured Obligation
and payable in accordance with Section 5.6.
     (b) Except as otherwise provided in this Section 4.2(b), Grantor shall
continue to collect, in accordance with commercially reasonable procedures and
at its own expense, all amounts due or to become due Grantor under the Accounts,
Chattel Paper, and Instruments. In connection with such collections, Grantor may
take (and, at Secured Party’s direction, shall take) such action as Grantor or
Secured Party may deem necessary or advisable to enforce collection of the
Accounts, Chattel Paper, and Instruments; provided, however, that Secured Party
shall have the right, if an Event of Default exists, without notice to Grantor,
to notify the Account Grantors or obligors under any Accounts, Chattel Paper,
and Instruments of the assignment of such Accounts, Chattel Paper, and
Instruments to Secured Party and to direct such Account Grantors or obligors to
make payment of all amounts due or to become due to Grantor thereunder directly
to Secured Party and, at the expense of Grantor, to enforce collection of any
such Accounts, Chattel Paper, and Instruments, and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Grantor might have done or as Secured Party reasonably deems
appropriate. Secured Party shall endeavor to provide notice to Grantor of any
action by Secured Party described in the preceding sentence; provided, any
failure to provide any such notice shall not impair any right or action of
Secured Party or any Secured Creditor. If any Event of Default exists, all
amounts and proceeds (including Instruments) received by Grantor in respect of
the Accounts, Chattel Paper, and Instruments shall

17



--------------------------------------------------------------------------------



 



be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds and property of Grantor and shall be forthwith paid
or delivered over to Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash collateral, thereafter to be applied
as provided in the Credit Agreement. Grantor shall not adjust, settle, or
compromise the amount or payment of any Account, Chattel Paper, or Instrument,
release wholly or partly any Account Grantor or obligor thereof, or allow any
credit or discount thereon, except in the ordinary course of business.
     4.3. Chattel Paper and Instruments. (a) Grantor will: (i) mark
conspicuously each item of Tangible Chattel Paper in the original amount of
$10,000 or greater and all Tangible Chattel Paper if the aggregate original
amount of all Tangible Chattel Paper is $50,000 or greater and each of its
Records pertaining to the Collateral with the following legend:
THIS *[INSTRUMENT]*[OTHER RECORD]* IS SUBJECT TO THE SECURITY INTEREST AND LIEN
PURSUANT TO THE SECURITY AGREEMENT DATED ______ ___, 20___ (AS THE SAME MAY BE
AMENDED OR RESTATED) MADE BY *[DEBTOR]*, IN FAVOR OF CITIBANK, N.A., AS SECURED
PARTY.
or such other legend, in form and substance reasonably satisfactory to and as
specified by Secured Party, indicating that such Tangible Chattel Paper or
Collateral is subject to the pledge, assignment, and security interest granted
hereby; and (ii) if any Collateral shall be or be evidenced by a promissory note
or other Instrument or be Tangible Chattel Paper, and is, in each case, in the
original amount of $10,000 or greater or the aggregate original amount of all
promissory notes, other Instruments and Tangible Chattel Paper is $50,000 or
greater, pledge to Secured Party hereunder and deliver to Secured Party such
note, Instrument, or Chattel Paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party.
     (b) Grantor shall not have any rights in any Electronic Chattel Paper
unless Grantor has taken all actions reasonably necessary to establish in
Secured Party control (as that term is defined in the UCC) of such Electronic
Chattel Paper and Secured Party (and no other Person) has control of each item
of Electronic Chattel Paper in the original amount of $10,000 or greater and all
Electronic Chattel Paper if the aggregate original amount of all Electronic
Chattel Paper is $50,000 or greater.
     4.4. Deposit Accounts, Securities Accounts, Commodity Accounts and
Letter-of-Credit Rights. Grantor shall not establish or maintain any (a) Deposit
Account or similar bank account not listed on Schedule 6, (b) Securities Account
not listed on Schedule 7 or (c) any Commodity Account not listed on Schedule 8,
unless prior to the establishment of such new Deposit Account, Securities
Account, or Commodity Account Grantor delivers to Secured Party an updated
Schedule as required by the first sentence of Section 4.17 and executes and
delivers to Secured Party assignments of, and control agreements with respect
to, such new Deposit Account, Securities Account, or Commodity Account in such
form as Secured Party may reasonably request, and cause the bank, Securities
Intermediary or Commodity Intermediary, as appropriate, in which such account is
or will be maintained, to deliver to Secured Party acknowledgments of the
assignment of, and control agreements with respect to, such account, in form and
substance satisfactory to Secured Party, and take all actions necessary to
establish in Secured Party control (as that term is defined in the UCC) with
respect to such Deposit Account,

18



--------------------------------------------------------------------------------



 



Securities Account, and Commodity Account. Contemporaneously with the
acquisition by Grantor of any rights in a Letter of Credit (other than rights as
an account party), Grantor shall deliver to Secured Party an updated Schedule 9
as required by the first sentence of Section 4.17 and shall execute and deliver
to Secured Party assignments of, and control agreements with respect to, such
Letter of Credit and Letter-of-Credit Right in such form as Secured Party may
reasonably request, and cause the bank or other Person that is the issuer of
such Letter of Credit to deliver to Secured Party acknowledgments of the
assignment of, and control agreements with respect to, such Letter of Credit and
Letter-of-Credit Right in form and substance satisfactory to Secured Party, and
take all actions necessary to establish in Secured Party control (as that term
is defined in the UCC) with respect to such Letter of Credit and
Letter-of-Credit Right. Grantor shall not obtain or maintain any interest in any
Securities Entitlement other than Securities Entitlements held in and subject to
a Securities Account described in Schedule 7 with respect to which Grantor has
complied with this Section 4.4. Grantor shall not obtain or maintain any
interest in any Commodity Contract other than Commodity Contracts held in and
subject to a Commodity Account described in Schedule 8 with respect to which
Grantor has complied with this Section 4.4.
     4.5. Transferable Record. Grantor shall, upon acquisition by Grantor of any
transferable record, as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and take such action as Secured Party may reasonably
request to vest in Secured Party control (as that term is defined in the UCC) of
such transferable record or control under the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.
     4.6. Vehicles. Upon the written request of Secured Party, Grantor shall
cause the Lien in favor of Secured Party to be noted on all certificates of
title included in or issued with respect to Collateral.
     4.7. Rolling Stock, Aircraft. Grantor has no interest in any rolling stock
or other railroad equipment or aircraft or aircraft parts (including engines and
avionics).
     4.8. Real Property and Leases. With respect to any real or personal
property (including leased real and personal property) in which Grantor has an
interest, if required by Secured Party, Grantor shall use commercially
reasonable efforts to cause each lessor and mortgagee and other lienholder of
any such property to execute and deliver subordination and non-disturbance
agreements in form and substance satisfactory to Secured Party.
     4.9. Patents, Trademarks, and Copyrights.
     (a) Grantor shall ensure that an acknowledgment (approved in form and
substance by Secured Party) containing a description of all Collateral
consisting of Intellectual Property shall have been received and recorded by the
United States Patent and Trademark Office within one month after the execution
of this Agreement with respect to United States Patents and Trademarks and by
the United States Copyright Office within one month after the execution of this
Agreement with respect to United States registered Copyrights pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205, and otherwise as may be
required pursuant to the Laws of

19



--------------------------------------------------------------------------------



 



any other necessary jurisdiction, to protect the validity of and to establish a
legal, valid, and perfected security interest in favor of Secured Party in
respect of all Collateral consisting of Patents, Trademarks, and Copyrights in
which a security interest may be perfected by filing, recording, or registration
in the United States and its territories and possessions, or in such other
jurisdictions as may be required by Secured Party, and no further or subsequent
filing, refiling, recording, rerecording, registration, or reregistration is
necessary (other than such actions as are necessary to perfect the security
interest with respect to any Collateral consisting of Patents, Trademarks, and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).
     (b) Except as permitted pursuant to the Loan Documents and where an act or
failure to act could not reasonably be expected to result in a Material Adverse
Effect, Grantor (either itself or through licensees or sublicensees) will not do
any act, or omit to do any act, whereby any Patent may become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under Applicable Laws.
     (c) Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, Grantor (either itself or through licensees or
sublicensees) will, for each Trademark, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use, except as
permitted pursuant to the Loan Documents; (ii) maintain the quality of products
and services offered under such Trademark, except products and services offered
under Trademarks Disposed of as permitted pursuant to the Loan Documents,
(iii) display such Trademark with notice of United States federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under Applicable Law, except as to Trademarks Disposed of as
permitted pursuant to the Loan Documents, and (iv) not use or permit the use of
such Trademark in violation of any third party rights.
     (d) Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, Grantor (either itself or through licensees or
sublicensees) will, for each work covered by a Copyright, continue to publish,
reproduce, display, adopt, and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under Applicable Laws.
     (e) Grantor shall notify Secured Party immediately if it knows or has
reason to know that any Intellectual Property may become abandoned, lost, or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any jurisdiction) regarding
Grantor’s ownership of any Intellectual Property, its right to register the
same, or its rights with respect to a License, or to keep and maintain the same,
except to the extent that the abandonment, loss, or dedication to the public, or
any adverse determination or development regarding Grantor’s ownership of any
Intellectual Property its right to register the same, or to keep and maintain
the same, is permitted pursuant to the Loan Documents and could not reasonably
be expected to have a Material Adverse Effect.
     (f) In no event shall Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for any Patent, Trademark,
or Copyright (or for the registration of

20



--------------------------------------------------------------------------------



 



any Trademark or Copyright) with the United States Patent and Trademark Office,
United States Copyright Office, or any Governmental Authority in any
jurisdiction, unless it informs Secured Party within 5 Business Days of such
filing, and, upon request of Secured Party, executes and delivers any and all
agreements, instruments, documents, and papers as Secured Party may reasonably
request to evidence Secured Party’s and Secured Creditors’ security interest in
such Patent, Trademark, or Copyright, and Grantor hereby appoints Secured Party
as its attorney-in-fact to execute and file such writings for the foregoing
purposes.
     (g) Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, Grantor will take all necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office, or any Governmental
Authority in any other jurisdiction as may be reasonably required by Secured
Party, to maintain and pursue each application relating to the Patents,
Trademarks, and/or Copyrights (and to obtain the relevant grant or
registration), and to maintain each issued Patent and each registration of the
Trademarks and Copyrights, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference, and cancellation proceedings against third parties.
     (h) If Grantor has reason to believe that any Collateral consisting of a
Patent, Trademark, or Copyright has been or is about to be infringed,
misappropriated, or diluted by a third party, Grantor promptly shall notify
Secured Party and shall, if consistent with good business judgment, unless
Grantor shall reasonably determine that such Patent, Trademark or Copyright is
not material to the conduct of its business or operations, promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and take such other
actions as are appropriate under the circumstances to protect such Collateral.
     (i) If an Event of Default exists, upon the request of Secured Party,
Grantor shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License,
or Trademark License to effect the assignment of all of Grantor’s right, title,
and interest thereunder to Secured Party or its designee.
     (j) In no event shall Grantor acquire or purchase any Patent, Trademark, or
Copyright unless it informs Secured Party within 30 Business Days of such
purchase or acquisition, and, upon request of Secured Party, executes and
delivers any and all agreements, instruments, documents, and papers as Secured
Party may request to evidence Secured Party’s and Secured Creditors’ security
interest in such purchased or acquired Patent, Trademark, or Copyright. Grantor
hereby appoints Secured Party as its attorney-in-fact to execute and file any
application for any Patent, Trademark, or Copyright (or for the registration of
any Trademark or Copyright) with the United States Patent and Trademark Office,
United States Copyright Office, or any Governmental Authority in any other
jurisdiction as may be required by Secured Party, in connection with such
purchase or acquisition of any Patent, Trademark, or Copyright.
     (k) The parties acknowledge and agree that the Intellectual Property is the
sole and exclusive property of Grantor, subject to the terms and conditions
stated in this Agreement. Other than in connection with any security interest in
the Intellectual Property that Grantor has granted to Secured Party, or any
rights and remedies of Secured Party and Secured Creditors

21



--------------------------------------------------------------------------------



 



under Laws, Secured Party shall not challenge Grantor’s ownership of the
Intellectual Property. Grantor expressly retains all rights, at such times when
no Event of Default exists, to license third parties to use the Intellectual
Property for any purpose whatsoever not in violation of the Loan Documents and
which are not exclusive as to prevent Secured Party from using any of the
Intellectual Property.
     (l) The license granted to Secured Party hereunder shall include the right
of Secured Party to grant sublicenses to others to use the Intellectual Property
if an Event of Default exists, and to enable such sublicensees to exercise any
rights and remedies of Secured Party with respect to the Collateral, as Secured
Party reasonably deems necessary or appropriate in the exercise of the rights
and remedies of Secured Party. In any country where sublicenses are incapable of
registration or where registration of a sublicense will not satisfactorily
protect the rights of Grantor and Secured Party, Secured Party shall also have
the right to designate other parties as direct licensees of Grantor to use the
Intellectual Property if an Event of Default exists and to enable such direct
licensees to exercise any rights and remedies of Secured Party as such licensees
reasonably deem necessary or appropriate and Grantor agrees to enter into direct
written licenses with the parties as designated on the same terms as would be
applicable to a sublicense, and any such direct license may, depending on the
relevant local requirements, be either (a) in lieu of a sublicense or
(b) supplemental to a sublicense. In either case, the parties hereto shall
cooperate to determine what shall be necessary or appropriate in the
circumstances. For each sublicense to a sublicensee and direct license to a
licensee, Grantor appoints Secured Party its agent for the purpose of exercising
quality control over the sublicensee. Grantor shall execute this Agreement and
each other agreement necessary to effect the purposes of this Agreement in any
form, content and language suitable for recordation, notice and/or registration
in all available and appropriate agencies of foreign countries as Secured Party
may reasonably require.
     (m) In connection with the assignment or other transfer (in whole or in
part) of its obligations to any other Person, Secured Party may assign the
license granted herein without Grantor’s consent (other than any consent
required by the Credit Agreement) and upon such assignment or transfer such
other Person shall thereupon become vested with all rights and benefits in
respect thereof granted to Secured Party under this Agreement (to the extent of
such assignment or transfer).
     (n) The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Secured Party shall
not have any liability to any Person for any disclosure of the Intellectual
Property in connection with Secured Party’s enforcement of its rights under this
Agreement or Laws.
     (o) With respect to each franchisee of Grantor who has been granted a
license or other right to use any Intellectual Property of Grantor, Grantor
shall use commercially reasonable efforts to cause to be maintained, at all
times that such franchisee has any right to use such Intellectual Property, an
effective license agreement between Grantor and such franchisee.
     4.10. Rights to Dividends and Distributions. With respect to any
certificates, bonds, or other Instruments or Securities constituting a part of
the Collateral, Secured Party shall have authority if an Event of Default exists
either to have the same registered in Secured Party’s name or in the name of a
nominee, and, with or without such registration, to demand of the issuer

22



--------------------------------------------------------------------------------



 



thereof, and to receive and receipt for, any and all dividends and distributions
(including any stock or similar dividend or distribution) payable in respect
thereof, whether they be ordinary or extraordinary. Secured Party shall endeavor
to provide Grantor with notice of any such action by Secured Party pursuant to
the preceding sentence; provided, any failure to provide any such notice shall
not impair any right or action of Secured Party or any Secured Creditor. If
Grantor shall become entitled to receive or shall receive any interest in or
certificate (including, without limitation, any interest in or certificate
representing a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights arising from or relating to
any of the Collateral, whether as an addition to, in substitution of, as a
conversion of, or in exchange for any of the Collateral, or otherwise, Grantor
agrees to accept the same as Secured Party’s agent and to hold the same in trust
on behalf of and for the benefit of Secured Party, and to deliver the same
immediately to Secured Party in the exact form received, with appropriate
undated stock or similar powers, duly executed in blank, to be held by Secured
Party, subject to the terms hereof, as Collateral. Unless an Event of Default
exists or will result therefrom and subject to the Credit Agreement, Grantor
shall be entitled to receive all cash dividends distributions not representing a
return of capital or liquidating dividend paid or distributed with respect to
the Pledged Equity Interest, other than dividends or distributions or interests
payable in Equity Interests of the issuer of such Pledged Equity Interest which,
if evidenced by certificated securities, shall be delivered to Secured Party as
set forth in the immediately preceding sentence, whether or not an Event of
Default exists). Secured Party shall be entitled to all dividends and
distributions, and to any sums paid upon or in respect of any Collateral, upon
the liquidation, dissolution, or reorganization of the issuer thereof which
shall be paid to Secured Party to be held by it as additional collateral
security for and application to the Secured Obligations as provided in the
Credit Agreement and other Loan Documents. All dividends, distributions and
Proceeds paid or distributed in respect of the Collateral which are received by
Grantor in violation of this Agreement shall, until paid or delivered to Secured
Party, be held by Grantor in trust as additional Collateral for the Secured
Obligations.
     4.11. Right of Secured Party to Notify Issuers. If an Event of Default
exists and at such other times as Secured Party is entitled to receive
dividends, distributions and other property in respect of or consisting of any
Collateral which is or represents a Security or Equity Interest, Secured Party
may notify issuers of such Security or Equity Interest to make payments of all
dividends and distributions directly to Secured Party and Secured Party may take
control of all Proceeds of any Securities and Equity Interests. Until Secured
Party elects to exercise such rights, if an Event of Default exists, Grantor, as
agent of Secured Party, shall collect, segregate and hold in trust all dividends
and other amounts paid or distributed with respect to Securities and Equity
Interests.
     4.12. Insurance. Grantor shall, at its own expense, maintain insurance in
accordance with the terms set forth in the Credit Agreement. All such policies
of insurance shall be written for the benefit of Secured Party for itself and
Secured Creditors and Grantor, as their interests may appear, and shall provide
for at least thirty Business Days’ prior written notice of cancellation to
Secured Party. Upon reasonable request by Secured Party, Grantor shall promptly
furnish to Secured Party evidence of such insurance in form and content
reasonably satisfactory to Secured Party. If Grantor fails to perform or observe
any applicable covenants as to insurance, Secured Party may at its option obtain
insurance on only Secured Party’s and Secured Creditors’ interest in the
Collateral, any premium thereby paid by Secured Party to

23



--------------------------------------------------------------------------------



 



become part of the Secured Obligations, bear interest prior to the existence of
an Event of Default, at the then applicable Base Rate, and during the existence
of an Event of Default, at the Default Rate. If Secured Party maintains such
substitute insurance, the premium for such insurance shall be due on demand and
payable by Grantor to Secured Party. Grantor grants and appoints Secured Party
its attorney-in-fact to endorse any check or draft that may be payable to
Grantor in order to collect any payments in respect of insurance, including any
refunds of unearned premiums in connection with any cancellation, adjustment, or
termination of any policy of insurance. Secured Party shall endeavor to provide
Grantor with a copy of each such item endorsed by Secured Party; provided, any
failure to provide any such copy shall not impair any right or action of Secured
Party or any Secured Creditor. Any such sums collected by Secured Party shall be
credited, except to the extent applied to the purchase by Secured Party of
similar insurance, to any amounts then owing on the Secured Obligations in
accordance with the Credit Agreement.
     4.13. Transfers and Other Liens. Except as permitted by the Credit
Agreement, Grantor shall not (a) sell, assign (by operation of Law or otherwise)
or otherwise dispose of, or grant any option with respect to, any of the
Collateral, except as permitted under the Credit Agreement and the other Loan
Documents, or (b) create or permit to exist any Lien, option, or other charge or
encumbrance upon or with respect to any of (i) the Pledged Equity Interests, or
(ii) the Collateral (other than the Pledged Equity Interests), except for
Permitted Liens.
     4.14. Secured Party Appointed Attorney-in-Fact. Grantor hereby irrevocably
appoints Secured Party Grantor’s attorney-in-fact, with full authority in the
place and stead of Grantor and in the name of Grantor or otherwise to take any
action and to execute any instrument which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation (provided, Secured Party shall not have any duty to take any such
action or execute any instrument):
     (a) to obtain and adjust insurance required to be paid to Secured Party
pursuant to Section 4.12;
     (b) to ask, demand, collect, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;
     (c) to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper, in connection therewith; and
     (d) to file any claims or take any action or institute any proceedings
which Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Collateral or the rights of Secured Party with respect to any of the
Collateral.
     DEBTOR HEREBY IRREVOCABLY GRANTS TO SECURED PARTY DEBTOR’S PROXY
(EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO VOTE ANY SECURITIES INCLUDED IN
COLLATERAL (INCLUDING ANY PLEDGED EQUITY INTEREST) AND APPOINTS SECURED PARTY
DEBTOR’S ATTORNEY-IN-FACT (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) TO PERFORM
ALL

24



--------------------------------------------------------------------------------



 



OBLIGATIONS OF DEBTOR UNDER THIS AGREEMENT AND TO EXERCISE ALL OF SECURED
PARTY’S AND EACH OTHER SECURED CREDITOR’S RIGHTS HEREUNDER. THE PROXY AND EACH
POWER OF ATTORNEY HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR
HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED
WITH AN INTEREST AND ARE IRREVOCABLE PRIOR TO THE RELEASE DATE.
     Secured Party shall endeavor to provide Grantor with notice of any action
by Secured Party pursuant to this Section 4.14; provided, any failure to provide
any such notice shall not impair any right or action of Secured Party or any
Secured Creditor.
     4.15. Dilution of Ownership. As to any Pledged Equity Interests, Grantor
will not consent to or approve of the issuance of (a) any additional shares or
units of any class of Equity Interests of such issuer (unless promptly upon
issuance additional Equity Interests are pledged and delivered to Secured Party
pursuant to the terms hereof to the extent necessary to give Secured Party a
security interest after such issuance in at least the same percentage of such
issuer’s outstanding securities or other Equity Interest as Secured Party had
before such issuance), (b) any instrument convertible voluntarily by the holder
thereof or automatically upon the occurrence or non-occurrence of any event or
condition into, or exchangeable for, any such securities or other Equity
Interests, or (c) any warrants, options, contracts or other commitments
entitling any third party to purchase or otherwise acquire any such securities
or other Equity Interests.
     4.16. Waiver. To the extent not prohibited by Applicable Law, Grantor
agrees that any provision of any Organization Document of any issuer of any
Collateral, any Applicable Law, any certificate or instrument evidencing
Collateral or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any interest in
such issuer or any other Collateral, (b) any transfer of any interest in such
issuer or any other Collateral, (c) any change in management or control of such
issuer or any other Collateral, (d) the admission of any transferee of any
Collateral as a shareholder, member, partner or other equity holder of the
issuer of such Collateral, or (e) any other exercise by Secured Party or any
other Secured Creditor of any rights pursuant to this Agreement, any other Loan
Document or Law shall not apply to (i) the grant of any Lien hereunder, (ii) the
execution, delivery and performance of this Agreement by Grantor, or (iii) the
foreclosure or other realization upon any interest in any Collateral.
Furthermore, Grantor will not permit any amendment to or restatement of any
Organization Document or any other governance document or enter into or permit
to exist any agreement that in any manner adversely affects Secured Party’s
ability to foreclose on any Collateral or which conflicts with the provisions of
this Section 4.16 without the prior written consent of Secured Party.
     4.17. Restrictions on Securities. No issuer of any Pledged Equity Interests
which is either a partnership or limited liability company shall amend or
restate its Organization Documents to provide that any Equity Interest of such
issuer is a security governed by Chapter 8 of the UCC or permit any Equity
Interest of such issuer to be evidenced by a certificate or other instrument. No
certificate or other instrument evidencing or constituting any Pledged Equity
Interest shall contain any restriction on transfer or other legend not
acceptable to Secured Party. With respect to each certificate that contains any
such legend that is not acceptable to Secured

25



--------------------------------------------------------------------------------



 



Party, Grantor shall cause the issuer of each such certificate to be reissued in
a form acceptable to Secured Party.
     4.18. Changes to Representations, Schedules. Not later than 30 days after
the last day of each fiscal quarter of Borrower during which any information
disclosed on any Schedule to this Agreement changed and at such other times as
required by this Agreement, Grantor shall deliver to Secured Party any updated
Schedule (provided, the delivery of any updated Schedule shall not be deemed a
waiver of any obligation of Grantor under any Loan Document and such updated
Schedule shall not be effective until it is accepted by Secured Party). Grantor
shall promptly notify Secured Party of any change in any representation herein
and any information on any Schedule hereto if such change could reasonably be
expected to have a Material Adverse Effect.
ARTICLE V
RIGHTS AND POWERS OF SECURED PARTY.
     5.1. Secured Party May Perform. If Grantor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by each Grantor under Section 5.6. Secured Party
shall endeavor to provide Grantor with notice of any action by Secured Party
pursuant to the preceding sentence; provided, any failure to provide any such
notice shall not impair any right or action of Secured Party or any Secured
Creditor.
     5.2. Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect Secured Party’s and Secured Creditors’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by Secured Party and Secured Creditors
hereunder, neither Secured Party nor any other Secured Creditor shall have any
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relative to
any Collateral, whether or not Secured Party or any other Secured Creditor has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Secured Party accords its own property. Except
as provided in this Section 5.2, neither Secured Party nor any other Secured
Creditor shall have any duty or liability to protect or preserve any Collateral
or to preserve rights pertaining thereto. Nothing contained in this Agreement
shall be construed as requiring or obligating Secured Party or any other Secured
Creditor, and neither Secured Party nor any other Secured Creditor shall be
required or obligated, to (a) present or file any claim or notice or take any
action, with respect to any Collateral or in connection therewith or (b) notify
Grantor of any decline in the value of any Collateral.
     5.3. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default (each, an “Event of Default”):
     (a) Any representation or warranty made by or on behalf of Grantor under or
in connection with this Agreement shall be false as of the date on which made.

26



--------------------------------------------------------------------------------



 



     (b) The breach by Grantor of any of the terms or provisions of Article IV
or Article V.
     (c) The breach by Grantor (other than a breach which constitutes an Event
of Default under Section 5.3(a) or (b)) of any of the terms or provisions of
this Agreement which is not remedied within 10 days after first to occur of
(i) the giving of written notice to Grantor by Secured Party, and (ii) Grantor
having knowledge of the existence of such breach.
     (d) The existence of an Event of Default (as defined in the Credit
Agreement).
     5.4. Remedies. If an Event of Default exists:
     (a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it or
any other Secured Creditor pursuant to any Applicable Law, all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of Texas at that time (whether or not the Uniform Commercial
Code applies to the affected Collateral), and also may require Grantor to, and
Grantor will at its expense and upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured Party and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties at public or private sale, at any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Secured Party may deem commercially
reasonable. Grantor agrees that, to the extent notice of sale shall be required
by Law, ten days’ notice to Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
     (b) All cash proceeds received by Secured Party upon any sale of,
collection of, or other realization upon, all or any part of the Collateral
shall be applied as set forth in the Credit Agreement.
     (c) All payments received by Grantor under or in connection with any
Collateral shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of Grantor, and shall be forthwith paid or delivered
over to Secured Party in the same form as so received (with any necessary
endorsement).
     (d) Because of the Securities Act of 1933, as amended (“Securities Act”),
and other Laws, including without limitation state “blue sky” Laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting Secured Party in any attempts to dispose of the Collateral
and the enforcement of rights under this Agreement. For these reasons, Secured
Party is authorized by Grantor, but not obligated, if any Event of Default
exists, to sell or otherwise dispose of any of the Collateral at private sale,
subject to an investment letter, or in any other manner which will not require
the Collateral, or any part thereof, to be registered in accordance with the
Securities Act, or any other Law. Secured Party is also hereby authorized by
Grantor, but not obligated, to take such actions, give such notices, obtain such
consents, and

27



--------------------------------------------------------------------------------



 



do such other things as Secured Party may deem required or appropriate under the
Securities Act or other securities Laws or other Laws or contractual
restrictions or agreements in the event of a sale or disposition of any
Collateral. Grantor understands that Secured Party may in its discretion
approach a restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Collateral than would otherwise be
obtainable if same were registered and/or sold in the open market. No sale so
made in good faith by Secured Party shall be deemed to be not “commercially
reasonable” because so made. Grantor agrees that if an Event of Default exists,
and Secured Party sells the Collateral or any portion thereof at any private
sale or sales, Secured Party shall have the right to rely upon the advice and
opinion of appraisers and other Persons, which appraisers and other Persons are
acceptable to Secured Party, as to the best price reasonably obtainable upon
such a private sale thereof. In the absence of actual fraud or gross negligence,
such reliance shall be conclusive evidence that Secured Party and the other
Secured Creditors handled such matter in a commercially reasonable manner under
Applicable Law. To the extent required by applicable Law, Secured Party shall
provide notice to Grantor of an action taken by Secured Party pursuant to this
Section 5.4(d).
     (e) After notice to Grantor, Secured Party and such Persons as Secured
Party may reasonably designate shall have the right, at Grantor’s own cost and
expense, to verify under reasonable procedures, the validity, amount, quality,
quantity, value, condition, and status of, or any other matter relating to, the
Collateral, including, in the case of Accounts or Collateral in the possession
of any third person, by contacting Account Grantors or the third person
possessing such Collateral for the purpose of making such a verification.
Secured Party shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Creditor.
     (f) For purposes of enabling Secured Party to exercise rights and remedies
under this Agreement, Grantor grants (to the extent not otherwise prohibited by
a license with respect thereto) to Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to Grantor
or any other Person; provided, that if the license granted to Secured Party is a
sublicense, Grantor shall be solely responsible for, and indemnify Secured Party
against, any royalty or other compensation payable to Grantor’s licensor or
other Person) to use all of Grantor’s Software, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded and all related manuals. The use of such license by Secured Party shall
be exercised, at the option of Secured Party, if an Event of Default exists;
provided, that any license, sub-license, or other transaction entered into by
Secured Party in accordance herewith shall be binding upon Grantor
notwithstanding any subsequent cure or waiver of an Event of Default. Secured
Party shall endeavor to provide Grantor with notice of exercise of any rights
with respect to such license; provided, any failure to provide any such notice
shall not impair any right or action of Secured Party or any Secured Creditor.
     (g) For the purpose of enabling Secured Party to exercise rights and
remedies under this Agreement, Grantor grants (to the extent not otherwise
prohibited by a license with respect thereto) to Secured Party an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to Grantor or any other Person; provided, that if the license
granted to Secured Party is a sublicense, Grantor shall be solely responsible
for, and indemnify Secured Party against, any royalty or other compensation
payable to Grantor’s licensor or other Person) to use, license, or sub-license
any of the Collateral consisting of Intellectual Property and

28



--------------------------------------------------------------------------------



 



wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all Software used for the use, compilation, or printout thereof. In
connection therewith, Grantor shall execute and deliver a license agreement to
Secured Party to evidence the grant of such license. The use of such license by
Secured Party shall be exercised, at the option of Secured Party, if an Event of
Default exists; provided, that any license, sub-license, or other transaction
entered into by Secured Party in accordance herewith shall be binding upon
Grantor notwithstanding any subsequent cure or waiver of an Event of Default.
Secured Party shall endeavor to provide Grantor with notice of exercise of any
rights with respect to such license; provided, any failure to provide any such
notice shall not impair any right or action of Secured Party or any Secured
Creditor.
     5.5. Appointment of Receiver or Trustee. In connection with the exercise of
Secured Party’s rights under this Agreement or any other Loan Document, Secured
Party may, if an Event of Default exists, obtain the appointment of a receiver
or trustee to assume, upon receipt of any necessary judicial or other
Governmental Authority consents or approvals, control of or ownership of any
Collateral. Such receiver or trustee shall have all rights and powers provided
to it by Law or by court order or provided to Secured Party under this Agreement
or any other Loan Document. Upon the appointment of such trustee or receiver,
Grantor shall cooperate, to the extent necessary or appropriate, in the
expeditious preparation, execution, and filing of an application to any
Governmental Authority or for consent to the transfer of control or assignment
of such Collateral to the receiver or trustee. To the extent required by
applicable Law, Secured Party shall provide to Grantor notice of the request for
or appointment of such receiver or trustee.
     5.6. Further Approvals Required.
     (a) In connection with the exercise by Secured Party of rights under this
Agreement that affects the disposition of or use of any Collateral (including
rights relating to the disposition of or operation under any Permit), it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral. Grantor shall
execute, deliver, and file, and hereby appoints (to the extent not prohibited by
Applicable Law) Secured Party as its attorney (exercisable if an Event of
Default exists), to execute, deliver, and file on Grantor’s behalf and in
Grantor’s name, all applications, certificates, filings, instruments, and other
documents (including without limitation any application for an assignment or
transfer of control or ownership) that may be necessary or appropriate, in
Secured Party’s reasonable opinion, to obtain such consents or approvals.
Secured Party shall endeavor to provide Grantor with a copy of each such
document executed, delivered or filed by Secured Party; provided, any failure to
provide any such copy shall not impair any right or action of Secured Party or
any Secured Creditor. Grantor shall use commercially reasonable efforts to
obtain the foregoing consents, waivers, and approvals, including receipt of
consents, waivers, and approvals under applicable agreements regardless of
whether a Default or Event of Default exists.
     (b) Grantor acknowledges that there is no adequate remedy at Law for
failure by it to comply with the provisions of this Section 5.5 and that such
failure would not be adequately compensable in damages, and therefore agrees
that this Section 5.5 may be specifically enforced.

29



--------------------------------------------------------------------------------



 



     5.7. INDEMNITY AND EXPENSES.
     (a) DEBTOR WILL UPON DEMAND PAY TO SECURED PARTY AND EACH SECURED CREDITOR
THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING THE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY OR SUCH SECURED
CREDITOR MAY INCUR IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR
OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF
THE COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF SECURED
PARTY OR ANY SECURED CREDITOR HEREUNDER, OR (III) THE FAILURE BY DEBTOR TO
PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.
     (b) DEBTOR WILL UPON DEMAND PAY TO SECURED PARTY AND EACH SECURED CREDITOR
THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY OR
SUCH SECURED CREDITOR MAY INCUR IN CONNECTION WITH THE ADMINISTRATION OF THIS
AGREEMENT.
     (c) DEBTOR SHALL INDEMNIFY SECURED PARTY AND SECURED CREDITORS, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
DEBTOR OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE
BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE
CASE OF SECURED PARTY (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
ARTICLE VI
MISCELLANEOUS
     6.1. Waiver of Subrogation. Until the Release Date, Grantor shall not
assert, enforce, or otherwise exercise (a) any right of subrogation to any of
the rights or Liens of Secured Party, any other Secured Creditor or any Person
acting for the benefit of Secured Party or any other Secured Creditor against
any other Loan Party or any Collateral or other security, or (b) any right of
recourse, reimbursement, contribution, indemnification, or similar right against
any other Loan Party on all or any part of the Secured Obligations or any other
Loan Party, and Grantor

30



--------------------------------------------------------------------------------



 



hereby waives any and all of the foregoing rights and the benefit of, and any
right to participate in, and Collateral or other security given to Secured Party
or any other Secured Creditor or any other Person acting for the benefit of
Secured Party or any other Secured Creditor, to secure payment of the Secured
Obligations. This Section 6.1 shall survive the termination of this Agreement,
and any satisfaction and discharge of Grantor by virtue of any payment, court
order, or Law.
     6.2. Cumulative Rights. All rights of Secured Party and each other Secured
Creditor under the Loan Documents, Swap Contracts and Cash Management Documents
are cumulative of each other and of every other right which Secured Party and
each other Secured Creditor may otherwise have at Law or in equity or under any
other agreement. The exercise of one or more rights shall not prejudice or
impair the concurrent or subsequent exercise of other rights.
     6.3. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Grantor, shall be effective
unless in writing signed by the Secured Party and Grantor and acknowledged by
the Administrative Agent and, if required, by Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     6.4. Continuing Security Interest. This Agreement creates a continuing
security interest in the Collateral and shall (a) remain in full force and
effect until the Release Date, (b) be binding upon Grantor, its successors and
assigns permitted hereby, and (c) inure to the benefit of, and be enforceable
by, Secured Party and its successors, transferees and assigns. Upon the
occurrence of the Release Date, this Agreement and all obligations (other than
those expressly stated to survive such termination) of Secured Party and Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
granting parties and Secured Party will, at Grantor’ expense, execute and
deliver to Grantor such documents (including without limitation UCC termination
statements) as Grantor shall reasonably request to evidence such termination and
shall deliver to Grantor any Collateral held by Secured Party hereunder. Grantor
agrees that to the extent that Secured Party or any other Secured Creditor
receives any payment or benefit and such payment or benefit, or any part
thereof, is subsequently invalidated, declared to be fraudulent or preferential,
set aside or is required to be repaid to a trustee, receiver, or any other
Person under any Grantor Relief Law, common law or equitable cause, then to the
extent of such payment or benefit, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by Secured Party or any other Secured Creditor, to the extent that Secured Party
or any other Secured Creditor did not directly receive a corresponding cash
payment, shall be added to and be additional Secured Obligations payable upon
demand by Secured Party or any other Secured Creditor and secured hereby, and,
if the Lien and security interest hereof shall have been released, such Lien and
security interest shall be reinstated with the same effect and priority as on
the date of execution hereof all as if no release of such Lien or security
interest had ever occurred.

31



--------------------------------------------------------------------------------



 



     6.5. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICE OF PROCESS.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT SECURED PARTY AND EACH
SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) DEBTOR, SECURED PARTY AND EACH SECURED CREDITOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND DEBTOR, SECURED PARTY AND EACH
SECURED CREDITOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. DEBTOR, SECURED PARTY AND EACH SECURED CREDITOR, AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT SECURED PARTY OR ANY SECURED CREDITOR MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST DEBTOR OR ITS PROPERTIES IN THE COURTS OF OR ANY JURISDICTION.
     (c) DEBTOR, SECURED PARTY AND EACH SECURED CREDITOR, IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 6.5(b). DEBTOR, SECURED PARTY
AND EACH SECURED CREDITOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     6.6. Waiver of Right to Trial by Jury. DEBTOR, SECURED PARTY AND EACH
SECURED CREDITOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE

32



--------------------------------------------------------------------------------



 



TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND DEBTOR,
SECURED PARTY AND EACH SECURED CREDITOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     6.7. Secured Party’s Right to Use Agents. Secured Party may exercise its
rights under this Agreement through an agent or other designee.
     6.8. No Interference, Compensation or Expense. Secured Party may exercise
its rights under this Agreement (a) without resistance or interference by
Grantor and (b) without payment of any rent, license fee, or compensation of any
kind to Grantor.
     6.9. Waivers of Rights Inhibiting Enforcement. Grantor waives (a) any claim
that, as to any part of the Collateral, a private sale, should Secured Party
elect so to proceed, is, in and of itself, not a commercially reasonable method
of sale for such Collateral, (b) except as otherwise provided in this Agreement,
TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE OR JUDICIAL
HEARING IN CONNECTION WITH SECURED PARTY’S DISPOSITION OF ANY OF THE COLLATERAL
INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT THAT EACH GRANTOR WOULD OTHERWISE HAVE UNDER ANY LAW
AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED PARTY’S OR SECURED
CREDITORS’ RIGHTS HEREUNDER and (c) all rights of redemption, appraisement or
valuation.
     6.10. Waiver. To the fullest extent permitted by Applicable Law, Grantor,
which is a partner in any partnership in which any Pledged Partnership Interests
are being pledged hereunder, a member in any limited liability company in which
any Pledged LLC Interests are being pledged hereunder, an equity holder in any
corporation in which any Pledged Stock is being pledged hereunder, or a trustee,
settlor or beneficiary of any trust in which any Pledged Trust Interests are
being pledged hereunder, hereby agrees that any provision of any Organization
Document, any Applicable Law or any other governance document that in any manner
restricts, prohibits or provides conditions to (a) the grant of a Lien on any
interest in such partnership, limited liability company, corporation or trust,
(b) any transfer of any interest in such partnership, limited liability company,
corporation or trust, (c) any change in management or control of such
partnership, limited liability company, corporation or trust, or (d) any other
exercise by Secured Party or any other Secured Creditor of any rights pursuant
to this Agreement, any other Loan Document or Law shall not apply to (i) the
grant of any Lien hereunder, (ii) the execution, delivery and performance of
this Agreement by Grantor, or (iii) the foreclosure or other realization upon
any interest in any Pledged Equity Interest. Furthermore, Grantor agrees that it
will not permit any amendment to or restatement of any Organization Document or
any other governance document in any manner to adversely affect Secured Party’s

33



--------------------------------------------------------------------------------



 



ability to foreclose on any Pledged Equity Interest or which conflicts with the
provisions of this Section 6.10 without the prior written consent of Secured
Party.
     6.11. Obligations Not Affected. To the fullest extent not prohibited by
Applicable Law, the obligations of Grantor under this Agreement shall remain in
full force and effect without regard to, and shall not be impaired or affected
by:
     (a) any amendment, addition, or supplement to, or restatement of any Loan
Document, Swap Contract, Cash Management Document or any instrument delivered in
connection therewith or any assignment or transfer thereof;
     (b) any exercise, non-exercise, or waiver by Secured Party or any other
Secured Creditor of any right, remedy, power, or privilege under or in respect
of, or any release of any guaranty, any collateral, or the Collateral or any
part thereof provided pursuant to, this Agreement, any Loan Document, any Swap
Contract or any Cash Management Document;
     (c) any waiver, consent, extension, indulgence, or other action or inaction
in respect of this Agreement, any other Loan Document, any Swap Contract or any
Cash Management Document or any assignment or transfer of any thereof;
     (d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Loan Party or any other Person,
whether or not Grantor shall have notice or knowledge of any of the foregoing;
or
     (e) any other event which may give Grantor or any other Loan Party a
defense to, or a discharge of, any of its obligations under any Loan Document,
any Swap Contract or any Cash Management Document.
     6.12. Notices and Deliveries. All notices and other communications provided
for herein shall be effectuated in the manner provided for in Section 10.02 of
the Credit Agreement; provided, that notices to Grantor shall be addressed to
Grantor’s address in Schedule 2, Section(a), to the attention of President.
     6.13. Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     6.14. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to Grantor, all Persons who may become
bound as a debtor or a new debtor to this Agreement); provided, Grantor may not
assign any of its rights or obligations under this Agreement.

34



--------------------------------------------------------------------------------



 



     6.15. Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.
     6.16. [Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of Grantor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of Grantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of Grantor in respect of
intercompany indebtedness to other Loan Parties or Affiliates of other Loan
Parties to the extent that such indebtedness would be discharged in an amount
equal to the amount paid or property conveyed by Grantor under the Loan
Documents) and after giving effect as assets, subject to Section 6.2, to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation or contribution of Grantor pursuant to (a)
Applicable Law or (b) any agreement providing for an equitable allocation among
Grantor and other Loan Parties of obligations arising under the Loan Documents,
Swap Contracts and Cash Management Documents.]
     6.17. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



The Remainder of This Page Is Intentionally Left Blank.

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

                      DEBTOR:    
 
                         
 
               
 
  By:                               Print Name:        
 
                    Print Title:        
 
               

Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      SECURED PARTY:    
 
                    CITIBANK, N.A., as Secured Party    
 
                         
 
  By:                               Print Name:        
 
                    Print Title:        
 
               

Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     
STATE OF __________________
  §
COUNTY OF
  §

     This instrument was acknowledged before me on the _________ day of
__________, 20__________, by __________, _________ of __________, a __________,
on behalf of said __________.
[S E A L]

                 
 
  Notary Public:                          
 
  Printed Name:                               My commission expires:        
 
               

     
STATE OF __________________
  §
COUNTY OF
  §

     This instrument was acknowledged before me on the _________ day of ___,
20__________, by _________, _________ of CITIBANK, N.A., a national banking
association, on behalf of said association.
[S E A L]

                 
 
  Notary Public:                          
 
  Printed Name:                               My commission expires:        
 
               

Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORGANIZATION AND NAMES

(a)   Jurisdiction of organization:   (b)   Entity type:   (c)   Changes in
jurisdiction of organization, name or entity type:   (d)   Trade names:   (e)  
Federal Taxpayer Identification Number:   (f)   Corporate or other
organizational number:   (g)   UCC Filing Office:

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Addresses
(a) Chief Executive Office:

                  Street Address and Zip or   Mailing Address and Zip          
  Postal Code   or Postal Code   County/ Independent City   State   Country    
             

(b) Locations where books and records are kept:

                  Street Address and Zip or   Mailing Address and Zip          
  Postal Code   or Postal Code   County/ Independent City   State   Country    
             

(c) Locations where tangible personal property are kept:

                  Street Address and Zip or   Mailing Address and Zip          
  Postal Code   or Postal Code   County/Independent City   State   Country      
           

(d) Locations of owned and leased real property:

                  Street Address and Zip or   Mailing Address and Zip  
County/Independent         Postal Code   or Postal Code   City   State   Country
                 

 



--------------------------------------------------------------------------------



 



(e) All other places of business not listed above:

                  Street Address and   Mailing Address and   County/ Independent
        Zip or Postal Code   Zip or Postal Code   City   State   Country        
         

(f) Persons (other than the Grantor) who have possession of Collateral or other
property:

                      Collateral     Name   Address   possessed   Country      
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Equity Interests



the remainder of this page is intentionally left blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Indebtedness Evidenced By Instruments



the remainder of this page is intentionally left blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(a)
Trademarks Registration

                                  Nature of                            
Grantor’s Interest               Goods or         Registered   (e.g. owner,  
Registered   Registration   Int’l Class   Services   Date   Country of Owner  
licensee)   Trademark   No.   Covered   Covered   Registered   Registration To
be Provided By Grantor                              



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(b)
Trademark Applications

                                  Nature of   Trademark                        
Grantor’s   Application                         Interest   relates to          
Goods or   Date   Country Registered   (e.g. owner,   following   Serial   Int’l
Class   Services   of   of Owner   licensee)   Trademark   No.   Covered  
Covered   Application   Application         To be Provided By Grantor          
                               



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(c)
Registered Patents

                      Nature of Grantor’s                 Interest            
Registered Owner   (e.g. owner, licensee)   Registered Patent No.   Issue Date  
Country of Issue To be Provided By Grantor                  



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(d)
Patent Applications

                      Nature of Grantor’s                 Interest            
Registered Owner   (e.g. owner, licensee)   Serial No.   Filing Date   Country
of Issue To be Provided By Grantor                  



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(e)
Copyright Registrations

                              Nature of Grantor’s                        
Interest                     Registered Owner   (e.g. owner, licensee)   Serial
No.   Copyright   Issue Date   Country of Issue     To be Provided By Grantor  
                       



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)
Copyright Applications

                          Nature of Grantor’s                     Interest      
        Country of Registered Owner   (e.g. owner, licensee)   Registration No.
  Copyright   Application Date   Application To be Provided By Grantor          
           



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Deposit Accounts

                          Branch Name,                 Bank   Street Address  
ABA No.   Account No.   Account Name   Account Type To be Provided By Grantor  
                   



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
Securities Accounts

                  Securities               Securities Contract Intermediary  
Street Address   Account Name   Account Number   Description To be Provided By
Grantor                  



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
Commodity Accounts

                  Commodity               Commodity Contract Intermediary  
Street Address   Account Name   Account Number   Description To be Provided By
Grantor                  



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
Letters of Credit

                      Schedule 12   Letters of Credit     Branch Name,          
      Bank Issuer   Street Address   Letter of Credit No.   Issue Date   Expiry
  Face Amount To be Provided By Grantor                      



The Remainder of This Page Is Intentionally Left Blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
Required Consents



the remainder of this page is intentionally left blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 11
Insurance



the remainder of this page is intentionally left blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 12
Commercial Tort Claims

          Case Name or Style   Case Number   Court in Which Pending To be
Provided By Grantor          



the remainder of this page is intentionally left blank.

 